ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Gerald McNabb committed unprofessional conduct, namely client neglect and misrepresentations to the clients of the status of the matters, and representation of a corporation in bankruptcy proceedings while serving on the corporation’s board of directors in violation of federal statutes; and
WHEREAS, respondent admits the allegations of the petition, with one agreed to amendment, waives any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend a 9-month suspension from the practice of law, with the reinstatement hearing pursuant to Rule 18 not waived and any reinstatement conditioned upon respondent’s payment of costs of $750 plus interest pursuant to Rule 24(d), his compliance with Rule 26, his successful completion of the professional responsibility examination pursuant to Rule 18(e), his satisfaction of continuing legal education requirements pursuant to Rule 18(e), and his refunding to a former client monies previously agreed to; and
WHEREAS, the court has independently reviewed the record and agrees that the admitted to conduct by respondent warrants the recommended discipline,
IT IS HEREBY ORDERED that respondent Gerald McNabb is suspended from the practice of law for 9 months and any reinstatement is conditioned upon compliance with the agreed upon provisions set out above.
BY THE COURT:
/s/ Alexander M. Keith A.M. Keith Chief Justice